                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN


 FRADARIO BRIM,

                                Plaintiff,
         v.
                                                                   OPINION and ORDER
 CHRISTOPHER STEVENS, JAY VAN LANEN,
 WILLIAM SWIEKATOWSKI, JOHN KIND,                                        18-cv-24-jdp
 SCOTT ECKSTEIN, CATHY FRANCOIS, and
 AMY ZIRBEL,

                                Defendants.


       Pro se plaintiff Fradario Brim is a Muslim prisoner incarcerated at Wisconsin Secure

Program Facility. He brings First, Eighth, and Fourteenth Amendment against officials at his

former institution, Green Bay Correctional Institution, for allegedly conspiring to punish him

for his religious practices and legal activity.

       Defendants filed a motion for partial summary judgment based on Brim’s failure to

exhaust his administrative remedies regarding some of his claims against them. Among the

claims they asked the court to dismiss were Brim’s First Amendment retaliation and substantive

due process claims against prison officials Christopher Stevens and Jay Van Lanen for allegedly

issuing a false conduct report against Brim and bribing inmates for fabricated inculpatory

testimony about him. Defendants asserted that Brim failed to raise these issues as defenses at

his disciplinary hearing and on appeal to the warden, as is required to exhaust conduct report-

related grievances.

       In response, Brim argued that he indeed raised his grievances at these junctures even

though there was no corroborating documentation in the underlying record. He explained that

the hearing officer had intentionally failed to note the objections Brim raised during the hearing
on the hearing form. He also insisted that he had included a two-page written statement

stressing his claims of fabrication and retaliation in his appeal to the warden, despite the

absence of this statement from the institution’s records of his appeal. Brim attached what he

said was a copy of this missing statement to his opposition brief. Dkt. 31-1, at 11–12. In reply,

defendants said they had no record of Brim ever submitting this document.

       I held an evidentiary hearing on February 27, 2019 to resolve these and other

exhaustion-related issues. Findings from that hearing are summarized in a previous order.

See Dkt. 73. Regarding the claims against Sevens and Van Lanen, I found by a preponderance

of the evidence that Brim had not raised his allegations orally during the hearing or in writing

on appeal to the warden. I explained the various factors that led me to conclude that Brim was

being untruthful, including credible testimony from Brim’s staff advocate that Brim had not

raised objections about retaliation at the hearing and implausible, inadequately explained

discrepancies in Brim’s written appeal documents. See id., at 3–6. I ultimately concluded that

the two-page document Brim said he submitted to the warden was fabricated, and that he did

not in fact submit it along with his other appeal documents. So I dismissed Brim’s First

Amendment and substantive due process claims against Stevens and Van Lanen.

       Defendants now ask me to dismiss Brim’s entire case with prejudice and assess him a

strike under 28 U.S.C. § 1915(g) as a sanction for his untruthful testimony and fabricated

appeal document. Dkt. 75. “A district court has inherent power to sanction a party who ‘has

willfully abused the judicial process or otherwise conducted litigation in bad faith.’” Secrease v.

W. & S. Life Ins. Co., 800 F.3d 397, 401 (7th Cir. 2015) (quoting Salmeron v. Enterprise Recovery

Sys., Inc., 579 F.3d 787, 793 (7th Cir. 2009)). I have already found by a preponderance of the

evidence that Brim was untruthful in his testimony and in documents he submitted to the


                                                2
court, so I conclude that sanctions are appropriate.1 See Ramirez v. T&H Lemont, Inc., 845 F.3d

772, 778–81 (7th Cir. 2016), cert. denied, 138 S. Ct. 116 (2017).

        The next question is what sanctions should be imposed. Defendants ask that I dismiss

the case with prejudice. I am required to consider other, lesser sanctions before dismissing the

case, see Rivera v. Drake, 767 F.3d 685, 686 (7th Cir. 2014), but I conclude that a lesser sanction

would not be effective. For instance, Brim is proceeding in forma pauperis, so it is unlikely that

a monetary sanction would work. See id. at 687. Brim suggests that dismissing some of his

claims on exhaustion grounds is a sanction enough in itself, but that is plainly inadequate.

Were it not for Brim’s false statements, his claims would have been dismissed on exhaustion

grounds without the need for an evidentiary hearing, so the post-hearing dismissal of those

claims doesn’t provide any incentive for Brim to be truthful in the future.

        I conclude that it is appropriate to dismiss the entire case as a sanction for submitting

false evidence of exhaustion. This is consistent with my practice in other cases. See, e.g., Howell

v. Broadbent, No. 16-cv-477-JDP, 2018 WL 2223668, at *3 (W.D. Wis. May 15, 2018).

Defendants ask that I also issue a strike under 28 U.S.C. § 1915(g). I think a strike would be

warranted under the circumstances here, but I do not believe that a strike is authorized by the

terms of the statute. But Brim should be aware that if he commits any misconduct in the future,

I will impose harsher sanctions, which will include dismissal of all pending cases and a bar on

filing cases in this court.


1
  In his brief in opposition to defendants’ motion for sanctions, Brim asks the court to
reconsider the facts it found during the evidentiary hearing. Dkt. 77, at 2. He contends that
two of the defendants’ witnesses lied, and he attaches a document that he says undermines the
testimony provided by his hearing advocate. But nothing about Brim’s submission undermines
my key finding from the evidentiary hearing, which is that Brim fabricated an appeal document
and lied to the court about it.


                                                3
                                   ORDER

IT IS ORDERED that:

1. This case is DISMISSED with prejudice for plaintiff Fradario Brim’s misconduct.

2. The clerk of court is directed to enter judgment for defendants and close the case.

Entered April 4, 2019.

                                    BY THE COURT:

                                    /s/
                                    ________________________________________
                                    JAMES D. PETERSON
                                    District Judge




                                       4
